      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 1 of 25 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   Eastern Division


 AVA DEAKIN, by her parents and next
 friends, WILLIAM J. DEAKIN and LISA M.
 DIEHLMANN, et al.,

                 Plaintiffs,
         v.                                                Case No. 19-8229

 OLD TOWN TRIANGLE ASSOCIATION,

                Defendant.




                               COMPLAINT AND JURY DEMAND

                                   NATURE OF THE ACTION

       1.      Since August 2018, Defendant Old Town Triangle Association (the “Association”

or “OTTA”) has been engaged in a concerted campaign of resistance to prevent the addition of

certain accessibility features to a single-family home in Lincoln Park that would benefit a

fourteen-year-old girl, Ava Deakin, who uses a wheelchair. As part of this campaign, the OTTA

and its leaders have taken actions and made public statements that indicate clear opposition to

the people with disabilities living in their neighborhood. The OTTA’s statements and actions

amount to violations of the federal Fair Housing Act.

       2.      Together with her parents, William J. Deakin and Lisa M. Diehlmann

(collectively “Plaintiffs”), Ava brings this civil rights action pursuant to the federal Fair Housing

Act (“FHA”), 42 U.S.C. §§ 3604 and 3617, to enjoin the OTTA’s discriminatory actions and to

secure other appropriate relief.
      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 2 of 25 PageID #:2




       3.      At age 5, Ava was diagnosed with a neurological condition that causes

progressive muscle weakness and spasticity in her lower extremities and may gradually eliminate

her ability to walk. She has had multiple surgeries related to this condition and is in long-term

physical therapy. Now, at age 14, she uses assistive devices for mobility, including Ankle Foot

Orthosis and a wheelchair for muscle fatigue and distance.

       4.      In 2015, her parents acquired the property at 1848 N. Lincoln Avenue in Chicago

(the “Property”), a small apartment building that had become so dilapidated from years of

neglect that neighbors had dubbed it the “rat house.” Mr. Deakin and Ms. Diehlmann planned to

renovate it to provide accessible living space for Ava, including an elevator to the upper floors

and a connected garage at the rear of the Property in which to park their van so that Ava and her

pathway into the home are not exposed to the elements. After renovations were complete, the

family planned to move in.

       5.      The Property is located within the Old Town Triangle “Landmark District,” which

imposes special requirements and restrictions upon modifications to the structures in the

neighborhood, including the Property.

       6.      With respect to their planned modifications, Mr. Deakin and Ms. Diehlmann

secured approvals and permits from every relevant City of Chicago agency (and from many

nearby neighbors), and followed written guidance from the Illinois Historic Preservation

Division. Despite this, the OTTA has targeted the family with a campaign of unrelenting

opposition, harassment, interference, and coercion, which has substantially delayed and

obstructed the modifications necessary to permit Ava and her family to move into the Property.

The OTTA’s actions and statements also announced to prospective homebuyers that the

neighborhood is not appropriate or welcoming for people with disabilities.



                                                 2
      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 3 of 25 PageID #:3




       7.      As a consequence of the discriminatory actions and statements by the OTTA and

its agents recited herein, the renovations at the Property remain unfinished, and the family has

been unable to move into the home.

       8.      The OTTA’s actions described herein amount to disability discrimination in

violation of the FHA and its implementing regulations at 24 C.F.R. Part 100. In passing the

FHA’s 1988 amendments, which added robust protection for people with disabilities, Congress

clearly pronounced “a national commitment to end the unnecessary exclusion of persons with

[disabilities] from the American mainstream.” H.R. Rep. No. 711, 100th Cong., 2d Sess. 18

(1988), reprinted at 1988 U.S. Code Cong. & Admin. News 2173, 2179. Precisely such

exclusion is at issue here.

       9.      Lack of accessible housing is one of the key barriers to the independence,

integration, and full citizenship for people with disabilities. That the OTTA’s vitriolic

discrimination on the basis of disability lies beneath the thinnest veneer of concern for historic

preservation is nothing new—community resistance to people with disabilities is often shrouded

in pretextual “quality of neighborhood” concerns that are designed to exclude. Nonetheless, the

FHA prohibits that resistance where, as here, it is designed to make housing unavailable because

of a person’s disability; becomes harassing, coercive, and intimidating; indicates a preference

with respect to the sale of a dwelling based on disability; or otherwise interferes with the

enjoyment of rights guaranteed by federal law.




                                                 3
      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 4 of 25 PageID #:4




                                 JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1343(a)(3), 28 U.S.C. § 2201, and 42 U.S.C. § 3613(a).

       11.     Venue is proper in this District and division pursuant to 28 U.S.C. § 1391 because

a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this

District and division and because the Defendant conducts its business in this District and

division.

                                             PARTIES

       12.     Plaintiff Ava Deakin is the daughter of Plaintiffs William J. Deakin and Lisa M.

Diehlmann and lives with the two of them in Chicago, Illinois. Ava has a disability that restricts

her mobility and she uses assistive devices, including Ankle Foot Orthosis and a wheelchair.

       13.     William J. Deakin is the father of Ava Deakin and the husband of Lisa M.

Diehlmann, and lives with the two of them in Chicago, Illinois. He owns an interest in the

Property located at 1848 N. Lincoln Avenue.

       14.     Lisa M. Diehlmann is the mother of Ava Deakin and the wife of William J.

Deakin. She owns an interest in the Property located at 1848 N. Lincoln Avenue.

       15.     Defendant OTTA is a non-profit organization organized under the laws of Illinois

“dedicated to enhancing the quality of life for residents who live in an area of the City of

Chicago bounded by North Avenue, Clark Street, and the ghost of Ogden Avenue (‘The

Triangle’).” See http://www.oldtowntriangle.com.

       16.     In acting or omitting to act as alleged herein, the OTTA acted through its agents,

and is responsible for the acts and omissions of its agents within the scope of their agency. In

acting or omitting to act as alleged herein, each Officer, Director, or Chair of the OTTA was



                                                  4
      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 5 of 25 PageID #:5




acting within the course and scope of his or her actual or apparent authority pursuant to such

agencies, or the alleged acts or omissions of each Officer, Director, or Chair was subsequently

ratified and adopted by the OTTA as principal. Furthermore, the OTTA intentionally and

successfully provoked its members to harass and intimidate the Deakin family, up to and

including the commission of multiple acts of vandalism of the Property.

                                    FACTUAL BACKGROUND

        17.     In 2010, the Property was placed on the market to be sold. It languished on the

market until 2015, by which point it was disintegrating into a state of disrepair. The neighbors

called the Property the “rat house” due to its dilapidated state and an unchecked rat infestation.

Still, Plaintiffs were attracted to the home as it is located in an excellent school district and it is

larger than their current home, making it better able to accommodate Plaintiffs’ growing family.

        18.     In 2015, Deakin and Diehlmann purchased and prepared to renovate the Property,

which had previously been divided into four apartments, by converting it into an accessible

single-family residence. The front door of the Property faces North Lincoln Avenue, where

multiple sets of stairs prevent access to the building for Ava. The rear of the Property faces North

Lincoln Park West, where an existing driveway leads to the back of the home. The Property is on

an irregularly shaped lot that is substandard in size for the City of Chicago, and the current

building on the property does not conform to the Chicago Zoning Ordinance.

        19.     Plaintiffs hired an award-winning architect who had worked on two other homes

within the Old Town Triangle that the National Register of Historic Places had identified as

historically “Significant,” and hired a professional services firm to guide them through the

process of obtaining city permits.




                                                    5
      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 6 of 25 PageID #:6




       20.     Notwithstanding the fact that the Property has not been identified as historically

or architecturally “Significant”—and that the OTTA itself has only nominated it, along with 256

other properties, to the National Register of Historic Places Inventory as “Contributing” to the

overall history and architecture of the neighborhood—Plaintiffs worked carefully for over two

years on a design that would accentuate the home’s historic nature, comply with all applicable

zoning and landmark laws, rules, and regulations, and meet Ava’s accessibility needs.

       21.     Before beginning construction on the Property’s accessibility modifications,

Plaintiffs engaged in a six-month process with officials from the City of Chicago’s Historic

Preservation Division to ensure compliance with its requirements. As part of this process, city

officials made three visits to the Property and reviewed dozens of proposal drawings. State of

Illinois Historic Preservation officials also visited the Property during this period.

       22.     The planned renovation included a complete restoration of the masonry façade

and the historic windowlines, and incorporated Chicago common brick as the primary building

material. The renovation also included the addition of rear livable space, an elevator, and an

attached garage of sufficient size to accommodate the loading and unloading of an accessible

vehicle and to provide an accessible entry to the home protected from the elements. The plans

called for an historic carriage-house style door for the garage, rather than a typical aluminum

mechanical door.

       23.     Plaintiffs went to great lengths to ensure the design complied with the strictest

interpretation of historical restoration, even relying upon other garages located in the district as

inspiration for their design and seeking input from a curator for the Art Institute of Chicago.

Plaintiffs’ efforts won them the approval of the Illinois Historic Preservation Division.




                                                  6
      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 7 of 25 PageID #:7




       24.     On November 17, 2017, the City of Chicago Department of Buildings granted a

permit for the construction.

       25.     In or around April 2018, after Plaintiffs’ architect submitted a request for a

routine building permit revision, the Department of Buildings realized it had mistakenly granted

the initial permit without the necessary zoning variances related to setbacks. The Department of

Buildings then denied the permit revision, and on July 9, 2018, Deakin and Diehlmann petitioned

the City of Chicago Zoning Board of Appeal (“ZBA”) for a variance that would allow them to

begin construction of the garage.

       26.     Seeking input from the OTTA, Deakin and Diehlmann attended the August 15,

2018 meeting of the OTTA’s Historic District/Planning & Zoning Committee (“HD/PZ”). The

OTTA is a self-styled “liaison between the Old Town Community and the Landmarks

Commission” that seeks to preserve the historic character of the neighborhood by “consider[ing]

requests for proposed exterior changes to existing buildings, new construction, and applications

for zoning changes in the Triangle.” See http://oldtowntriangle.com/about/committees/historic-

district-planning-zoning-2/. As such, it enjoys considerable influence with both the Landmarks

Commission and the office of the Alderman of the 43rd Ward.

       27.     OTTA leaders have repeatedly made it clear that they consider themselves

gatekeepers with respect to zoning, land use, and building matters within the Old Town Triangle.

For example, in its own newsletter, the OTTA has stated that HD/PZ “will still be the entity that

homeowners, contractors, or developers seek to approve plans to renovate their homes” and that

it “reviews plans for what neighbors would like to do with their properties” in support of its

organizational goal to “support[]/enforc[e] the Landmark Guidelines for the Old Town Triangle.”

The OTTA often takes responsibility for blocking modifications it deems inconsistent with the



                                                 7
      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 8 of 25 PageID #:8




neighborhood’s historic character. The OTTA expects owners seeking to modify their homes to

consult with it prior to beginning construction, and has complained both in its email newsletter

and in a subsequent press release that Plaintiffs did not seek the OTTA’s approval at the

beginning of their planning process.

       28.     OTTA President Karen Pfendler described the organization’s role in the

neighborhood in a June 15, 2018 letter to the Landmarks Commission when she wrote, “We

expect you to direct developers/homeowners to our HD/PZ Committee for guidance.” At both

the October 29, 2018 HD/PZ meeting and at the ZBA hearing on December 21, 2018, she told

Plaintiffs that they should have only bought the home after confirmation that their modification

plans would be approved by the OTTA.

       29.     Communications from the office of Michele Smith, the Alderman of the 43rd

Ward, to Mr. Deakin and Ms. Diehlmann reinforce that, in practice, the OTTA exercises a

significant degree of control over the terms, conditions, and privileges of the ownership of a

dwelling in the Old Town Triangle. When the Landmarks Commission unexpectedly added

Plaintiffs’ project to the hearing calendar in September 2018, the Alderman’s office called Ms.

Diehlmann to complain that consideration by the Commission would be premature before the

dispute with the OTTA had been resolved. On August 1, 2018, Alderman Smith told Mr. Deakin

and Ms. Diehlmann that before they went to Zoning or Landmarks, they needed to meet with the

OTTA’s HD/PZ Committee.

       30.     The OTTA is a powerful and well-organized neighborhood institution. As of July

2019, the OTTA claimed 425 voting members and 625 total members. Its Board of Directors and

its ten committees meet regularly. On more than one occasion, the OTTA has hired counsel and

architects to help them enforce the Landmark Guidelines.



                                                 8
      Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 9 of 25 PageID #:9




       31.      Whether by formal authority or custom and usage, the OTTA has exercised its

considerable gate-keeping authority to discriminate against Plaintiffs in the terms, conditions,

and privileges of sale of a dwelling because of Ava’s disability.

       32.      At the August 15, 2018 HD/PZ meeting, the OTTA’s leaders launched their

campaign of written and oral statements indicating the OTTA’s dispreference, on the basis of

disability, for both Plaintiffs’ accessibility modifications and their residence in the neighborhood.

A reasonable reader or listener would construe these statements as announcing to the public that

the OTTA and its leaders prefer not to have people with disabilities purchase or rent homes in

their neighborhood, and that it may take discriminatory action against those who seek to do so.

For example:

             a. Jordan Matyas, Chair of the OTTA’s Historic District/Planning & Zoning

                Committee (HD/PZ) and a member of the Board of Directors of the OTTA, at an

                August 15, 2018 meeting of the committee (which was attended by Mr. Deakin

                and Ms. Diehlmann) posed questions regarding the purchase of the Property:

                “[W]hy would a family with your needs buy a house in a neighborhood like

                ours?” and “Please don’t take any offense, but why again would a family in your

                situation buy a house in an historic neighborhood?”

             b. At that same meeting, Sachi Kubo, a member of the HD/PZ Committee and a

                member of the Board of Directors of the OTTA, also made statements regarding

                the purchase of the Property, including, “[N]o, this is not the neighborhood for

                your family . . . suburbs are probably better for you . . . There is a home for sale

                over on another street outside our neighborhood that is probably better for you,”

                and explained that having a child with a disability is like having a big luxury



                                                  9
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 10 of 25 PageID #:10




                car—big luxury cars don’t fit in small historic garages and people with disabilities

                don’t fit in these buildings.

             c. Diane Gonzalez, the in-house historian for the OTTA and a member of the HD/PZ

                Committee, declared that she would “never let [Plaintiffs] do what [they] want to

                do.”

       33.      On the same day, the OTTA sent a letter to Mr. Deakin and Ms. Diehlmann

informing them of its opposition to the request for the zoning variance. Matyas filed a complaint

on behalf of the OTTA with the Department of Buildings on September 15.

       34.      The OTTA quickly began intensifying its campaign against the family, taking the

following actions to coerce, threaten, intimidate, and interfere with Plaintiffs’ enjoyment of their

fair housing rights:

             a. On September 11, 2018, Alan Lougee, then a member of the OTTA and now a

                member of the Board of Directors, called Deakin and told him “You wouldn’t

                want to be like [another neighbor renovating] that everybody hates.”

             b. Deakin and Diehlmann first met with Alderman Smith on August 1, and then

                attended a second such meeting on September 18, 2018, to hear complaints

                lodged by neighbors opposed to the project. Just hours after the second meeting,

                and at the behest of the OTTA, the Department of Buildings posted a stop work

                order at the construction site. Dan Baldwin, a past-president of the OTTA who

                previously led the HD/PZ Committee and currently serves on the OTTA’s

                Neighborhood Improvement Committee, sent Mr. Deakin a text with a photo of

                the stop work order, adding “Welcome to old town.”




                                                 10
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 11 of 25 PageID #:11




             c. Shannon Waterfield, a member of the HD/PZ committee, chair of the OTTA’s

                Neighborhood Improvement Committee, and Secretary of the OTTA, came to the

                Property on the afternoon the stop work order was posted to take pictures and, in

                the presence of Mr. Deakin, bragged to her relatives, “It was my committee that

                had this done.”

             d. Baldwin later sent a text to Mr. Deakin saying “Hopefully you are changing your

                plans or sell the project,” “Lots of people mad . . . letters etc to city and emails

                spinning by neighbors Alderman is going to block,” and “Not a good entry to the

                community.”

       35.      On September 20, 2018, Lawrence M. Shure, a Planner with the City of

Chicago’s Bureau of Planning, Historic Preservation and Sustainability, emailed Deakin and

Diehlmann with recommendations for edits to their designs, and asked if they intended to discuss

their proposed designs at the October 4, 2018 meeting of the Landmarks Commission Permit

Review Committee. Plaintiffs incorporated all of Shure’s recommendations into the plans they

submitted to the Department of Buildings.

       36.      On September 28, 2018, Steve Weiss, in his official capacity as President of the

OTTA, sent an email to Alderman Smith, Matyas, Gonzalez, the OTTA Board, and various other

Chicago and State of Illinois officials. In this email, Weiss wrote:

             a. “I understand that the people who purchased the house have a child that requires

                special needs. What I don’t understand is why they chose to buy a house in a

                Landmark Zone when you have those needs. I don’t mean to be heartless or

                uncaring but this is not the neighborhood for that,”

             b. “They should have . . . moved to a neighborhood more conducive to their needs,”



                                                  11
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 12 of 25 PageID #:12




             c. “Do not approve this request to have a garage built. If you do, I will have my

                lawyers contact you immediately about building my garage and my friends

                across the street will do the same.” (emphasis in original).

       37.      The email was signed, “Steve Weiss, 314 W. Menomonee Street, President –

OTTA.” Neither Matyas, nor Gonzalez, nor any member of the OTTA Board disclaimed or

objected to any part of the email.

       38.      At the October 29, 2018 HD/PZ meeting, Matyas offered to give Plaintiffs a list

of other neighborhoods that would be better suited for a child with a disability.

       39.      At that same meeting, OTTA members admitted to privately observing Ava’s

condition at the Deakin’s current residence and claimed that she was not disabled enough to

require an accommodation because she sometimes uses a brace to walk instead of a wheelchair.

This admission left the family feeling anxious and unsafe. Ava herself was shocked, intimidated,

and unsettled knowing the OTTA had taken these actions.

       40.      The OTTA’s animus toward people with disabilities has not been limited to Ava

and her family. When the local branch of Chase Bank sought to install a permanent wheelchair

ramp in front of the bank in July 2019, the OTTA mobilized its membership in opposition,

eventually forcing the bank to abandon the plan.

       41.      The OTTA next sought to engage the broader public in its campaign to harass and

intimidate Plaintiffs into leaving the neighborhood. On November 9, 2018, it sent an e-mail to

approximately 600 OTTA members, encouraging them to sign a “Change.org” petition targeting

Plaintiffs and to “contact Alderman Smith and the City of Chicago (Zoning Board) to ask that

they deny the property owners’ landmarks and zoning requests” (emphasis in original).

Notwithstanding the recommendations of the professional staff of the Landmarks Commission,



                                                12
     Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 13 of 25 PageID #:13




the OTTA claimed that the project would “dramatically damage the historical significance of

one of Chicago’s most historically relevant streets” (emphasis in original). The email also asked

members to attend the hearings before the Landmarks Commission and the ZBA.

         42.    In or around October and November 2018, the OTTA also launched a public

relations effort against Plaintiffs by pitching local media outlets to write negative stories about

Plaintiffs’ accessibility modifications.

         43.    Despite the increasingly antagonistic opposition from the OTTA and its claims to

speak for the neighborhood, Plaintiffs’ Old Town Triangle neighbors were generally supportive

of their accessibility renovations. Approximately twenty residents of the Old Town Triangle sent

supportive letters, emails, and text messages, many of them objecting to the discriminatory

animus displayed by the OTTA.

         44.    As word of the OTTA’s discriminatory statements spread, it hired an architect to

hastily, and without consultation with Plaintiffs or the Landmarks Commission, draft an

unworkable alternative modification proposal for the Property. This proposal would have

involved excavating the entire first floor, placing the structural integrity of the home and

neighboring homes at risk while eliminating the barrier-free living space designed for Ava’s

needs.

         45.    The Homeowners Association for the twelve owners of the condominiums next

door to the Property offered a letter of support to Plaintiffs, noting that they had worked well

together on a Party Wall Agreement that governed the construction. The Homeowners

Association sent a second letter expressing that they were “strongly opposed” to the OTTA’s

alternative renovation plan for the Property, citing the plan’s unprecedented requirement that

Plaintiffs park a car in the interior of the main structure, the risks related to creating an



                                                   13
     Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 14 of 25 PageID #:14




underground garage, and its adverse environmental impact. The Homeowners Association

“implore[d]” the City of Chicago and the OTTA to allow Plaintiffs to proceed with their

previously approved plans.

        46.     One letter, sent by the owners of 1639 N. Sedgwick on November 19, 2018,

objected to “members of the community [that] have expressed the sentiment that because of

preservation restrictions in the neighborhood, our neighborhood is not the place for people with

special needs.” The letter emphasized that “[o]ur community is a place for people of all needs,

and all people should feel welcome here.”

        47.     On December 11, 2018, another neighbor sent a letter criticizing the

“reprehensible” letter sent by Weiss, and its misrepresentation of his “aberrant views as being

those shared by most of [the] Old Town constituents by signing his title to the letter.” The

neighbor explained that Weiss “showed no contrition” upon confrontation about the letter. This

neighbor also criticized the OTTA’s alternative renovation plan, stating that it “has arguably

little to do with historic preservation.”

        48.     On September 28, 2018, the same day that Weiss emailed his letter, Alderman

Smith asked to delay the presentation to the Landmarks Commission until after the October

meeting. Deakin and Diehlmann sent an email response to the Alderman agreeing to the deferral

of consideration, and re-emphasized their “100% commitment to follow the Alderman’s

direction, and to act in a responsible way, in every aspect of this project.” They met again with

the Alderman on October 4, 2018 and October 12, 2018 to review the drawings, making

significant changes to improve the historical character of the renovations as a result.

        49.     On November 1, 2018, the Landmarks Commission issued a Draft

Recommendation, finding that the project “meets the criteria set forth in the Commission’s Rules



                                                 14
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 15 of 25 PageID #:15




and Regulations, the Commission’s Guidelines for Alterations to Historic Buildings and New

Construction, and Standards 4, 9 and 10 of the U.S. Secretary of the Interior’s Standards for

Rehabilitation of Historic Buildings and therefore, the project will not have an adverse effect on

the significant historical and architectural features of the landmark property or district.”

(emphasis added). The Draft Recommendation proposed approval of Plaintiffs’ accessibility

plans.

         50.      After multiple preliminary approvals, the Landmarks Commission, on a vote of

3-0, gave final approval to the accessibility plans on January 10, 2019. At that meeting, the staff

noted two other instances of newer garages approved by the Commission for construction in Old

Town within the last decade.

         51.      The Commission also concluded that there is no historical significance to the

parking pad and coal house currently occupying the space where Plaintiffs seek to build a

garage; in short, the Commission decided the project would not eliminate any historically

significant elements of the property.

         52.      On December 21, 2018, the five-member ZBA held a hearing to consider the

requested variances. Current OTTA President Karen Pfendler; Alan Lougee, a member of the

OTTA’s Board of Directors; his wife, OTTA member Janet Lougee; Denise Arnold, the architect

hired by the OTTA; and Gonzalez all testified. The OTTA was represented by legal counsel. In

addition, the Mayor’s Office for People with Disabilities and the Chicago Commission on

Human Relations sent letters to the ZBA supporting Plaintiffs’ accessibility plans.

         53.      The following testimony was offered at the hearing:

               a. President Pfendler testified that she did not believe that living without a garage

                  was a hardship and suggested that Plaintiffs’ van for Ava should just “park on the



                                                    15
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 16 of 25 PageID #:16




                streets.” She did, however, admit that 71 buildings in the Old Town Triangle

                already have garages: one out of every five buildings.

             b. Even though the Landmarks Commission—not the ZBA—determines whether a

                proposed project meets the historic requirements of a neighborhood, Janet Lougee

                testified that people “should not be building buildings” within an historic

                neighborhood.

             c. Howard Stoller, a longtime resident of the Old Town Triangle, noted that many

                residents of Old Town had added nonconforming elements to their houses that

                were not similarly opposed; indeed, one of the petitioner-members of the OTTA

                at the hearing had a two-and-a-half story glass block atrium wall constructed on

                her property.

             d. At one point, Alan Lougee shouted that instead of moving to the Property,

                Plaintiffs should “Stay where they are.”

       54.      After taking 90 minutes of testimony, allowing cross-examination of witnesses,

and considering all relevant evidence, the ZBA unanimously voted to approve the petition for

variances, finding:

             a. “[S]trict compliance with the regulations and standards of the Chicago Zoning

                Ordinance would create practical difficulties or particular hardships for the

                subject property,” as the lot is substandard and irregularly shaped.

             b. “The requested variation protects the character of established residential

                neighborhoods . . . promotes rehabilitation and reuse of older buildings . . . [and]

                maintains a range of housing choices and options.”




                                                 16
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 17 of 25 PageID #:17




             c. After noting the “careful design” to “fit within the character of the District,” the

                ZBA concluded that “The variation, if granted, will not alter the essential

                character of the neighborhood.”

             d. The ZBA also observed that the conditions applying to the petition “would not be

                applicable, generally, to other property within the same zoning classification,”

                and thus would not establish any precedent for other property owners to make

                similar additions.

       55.      Having lost before the ZBA, and having failed to secure the support of any

governmental department or independent historic preservation organization, the OTTA escalated

its harassment and interference efforts on March 28, 2019 by filing a lawsuit in the Circuit Court

of Cook County, Illinois against the ZBA, each member of ZBA in their official capacities,

Deakin, Diehlmann, and the Trusts that hold a beneficial interest in the Property. In its lawsuit,

the OTTA raised new arguments against Mr. Deakin and Ms. Diehlmann—arguments it did not

see fit to raise before the ZBA.

       56.      The OTTA did not file the Circuit Court lawsuit expecting it would prevail.

Rather, it filed its complaint without a reasonable basis in law or fact, and in pursuit of the illegal

objective of blocking accessibility modifications to the Property. The OTTA has litigated it for

the sole and improper motives of delaying, obstructing, or interfering with Plaintiffs’ ability to

move into the Property; harassing, coercing and intimidating Plaintiffs into relinquishing their

rights under the Fair Housing Act; forcing Plaintiffs to spend money on attorney’s fees; and

sending a message to other people with disabilities that they will face unrelenting opposition if

they attempt to move into the neighborhood. In other words, it is a sham lawsuit.




                                                  17
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 18 of 25 PageID #:18




       57.     After filing the Complaint, OTTA Spokesman Mike Fourcher explained to a

journalist that it would be a slippery slope to make exceptions to accommodate one owner’s

disability, and other requests for accommodation or accessibility would soon follow suit and

erode the historic character of the neighborhood.

       58.     Notwithstanding the conclusions of the Landmarks Commission, the Illinois

Historic Preservation Division, the Department of Buildings and the ZBA, OTTA President

Karen Pfendler continued to assert, without any objective or good faith basis, that the proposed

plan was out of character with the district, claiming the ZBA “made moot the existing residents’

commitment to the district.”

       59.     On March 29, 2019, the OTTA issued an inflammatory press release announcing

its lawsuit that included demonstrably false information about Plaintiffs, saying: “The owners

did not act in good faith and only met with the Alderman and the Old Town Triangle Association

(OTTA) after a Stop Work Order was issued by the City of Chicago.”

       60.     On August 22, 2019, the state court dismissed the Complaint in its entirety

without prejudice. On September 12, 2019, the OTTA filed an amended Complaint. Further state

court proceedings remain pending.

       61.     Despite its failure to persuade any governmental agency that Plaintiffs’

accessibility modifications were improper, the OTTA’s campaign against Plaintiffs has had its

desired effect: many neighbors responded to the OTTA’s provocation by harassing the family. In

July 2019, after construction began, one neighbor confronted the construction crew, calling them

“motherfuckers” and demanding the crew “show me your face,” while taking pictures with his

phone’s camera. The same day, a pile of dog feces was left in the driveway of the Property. Two




                                               18
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 19 of 25 PageID #:19




days later, the lock to the construction site was vandalized and destroyed. A few days after that,

another bag of dog feces was left in the front yard.

       62.      These events left Plaintiffs feeling threatened, intimidated, unwelcome, and

unsafe at their own property. The family feel like they must be personally on guard when at the

Property, and the anxiety has caused Ava and Ms. Diehlmann to altogether avoid visiting the

Property. The family filed a police report and purchased a security camera for the property in

case of additional vandalism, and they worry that the campaign waged by the OTTA will

escalate into physical violence. They also sent a formal letter to the OTTA asking them to stop

these acts of aggression.

       63.      Some neighbors took their harassment online to public forums on the Internet,

where they made statements accusing Plaintiffs of “wheel[ing] their kid out to try and jumpstart

the rage machine,” and have repeatedly asserted that Plaintiffs should have found another

neighborhood:

             a. “If your child is disabled, then you look for a place that accommodates that

                disability. You don’t use your child as a pawn against a system meant to preserve

                historic architecture for ALL for your selfish needs. And I do say it is selfish to

                have a disabled child live in a 4-story home when you obviously have the means

                to make their life easier in a large, one-story unit.”

             b. “The point still stands, they bought the home after they knew their daughter's

                needs, they knew there would be hurdles, and now they are hitting one.”

             c. “If it is more money to modify, too bad, so sad. They bought this home knowing

                full well that it is a historic landmark, pushback was going to come from someone

                if they did not adhere to the historic standards of the street….”



                                                  19
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 20 of 25 PageID #:20




       64.     This extraordinary undertaking by the OTTA to prevent the construction of an

accessible garage is unprecedented for the organization, despite several other controversial

improvement projects in the Old Town Triangle in recent years. Indeed, OTTA has never before

or since reacted with the same level of opposition to any of the other multiple property owners

who have sought to construct a garage.

       65.     While the OTTA has a history of opposition to certain zoning and land use

projects in the Old Town Triangle, its campaign against Plaintiffs far exceeds any other

opposition effort in which it has been involved since 2009. Of all its prior opposition efforts, the

OTTA has never previously launched a petition, organized a campaign of harassment, publicized

the dispute on social media, or filed suit in the Cook County Circuit Court to challenge a ZBA

decision. And the campaign against Plaintiffs is the only one to result in personal harassment by

members of the community. To Plaintiffs’ knowledge, none of these prior proposed projects

involved modifications made to accommodate a disability.

       66.     On many other occasions the OTTA has actively supported similar construction

projects, or treated projects far larger in scope with less hostility. For example, in February 2010,

the City issued a permit to demolish a home listed as “Contributing” on the National Register of

Historic Places Inventory (“NRHPI”) with no opposition from the OTTA.

       67.     After multiple redesigns between October 2012 and May 2013, the OTTA took no

action to oppose the owner of 347 W. Menomonee in his desire to add a second story addition to

his coach house. The March 2013 OTTA Board meeting minutes acknowledge “The neighbors

didn’t like it…so he redid his plan and re-presented…neighbors still didn’t like it. So he moved

to redoing something on the front…but Landmarks didn’t like it. . . . and in spite of his

neighbor’s feelings, he will proceed with his plans.” The NRHPI lists this property as



                                                 20
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 21 of 25 PageID #:21




“Contributing” to the historical character of the neighborhood, the same designation as the

Property.

       68.      In February 2014, the OTTA gave its blessing to the construction of a garage with

a roof deck at 1709 Hudson. Despite the fact that “ two neighbors had objections relating to some

proposed zoning exceptions,” the HD/PZ still “sent letters to Landmarks and the Alderman”

stating their approval of the project. This property is also listed as “Contributing” on the NRHPI.

       69.      In September 2014, the HD/PZ “recommended for approval” a basement garage

at 1709 Sedgwick even though “neighbors were specifically opposed to the addition of the

garage door.”

       70.      Between April 2016 and May 2017, the OTTA campaigned against the addition

of a second story to 411 W. Eugenie, a “Significant” house. The OTTA encouraged neighbors to

attend the ZBA meeting to oppose the project, but the addition was approved anyway. After the

approval, the OTTA took no further action.

       71.      Between March 2017 and May 2017, the OTTA was able to temporarily delay

the demolition of 1630 Sedgwick. After City approval, the OTTA took no additional action to

halt the demolition.

       72.      In March 2017, the HD/PZ approved the construction of a garage for 215-217

Eugenie. The NRHPI classifies the property as “Significant,” which affords it more protection

than 1848 N. Lincoln Avenue’s “Contributing” status.

       73.      In March 2019, the OTTA opposed the demolition of 1638 Sedgwick. After the

demolition was approved by the Landmarks Commission on appeal, the OTTA took no further

actions to stop the demolition.




                                                21
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 22 of 25 PageID #:22




       74.     Most notably, on June 6, 2019, the Landmarks Commission approved the addition

of a two-car garage to the building at 1743 N. Sedgwick Avenue, a property located in the Old

Town Triangle just a quarter-mile from 1848 N. Lincoln Avenue. The N. Sedgwick property has

been designated “Significant” by the National Register of Historic Places—the highest possible

designation. In contrast, 1848 N. Lincoln Avenue is only designated as “Contributing.”

       75.     The OTTA was aware of the N. Sedgwick project, as President Karen Pfendler

and HD/PZ members Gonzalez and Kubo all submitted letters in opposition to the Landmarks

Commission and the OTTA sent a letter to the owners stating its opposition. But the OTTA filed

no lawsuit or objection before the ZBA, sent no email blast, issued no press release, and started

no “Change.org” petition designed to harass or intimidate the owners of 1743 N. Sedgwick.

       76.     The vitriolic, no-holds-barred opposition the OTTA has encouraged in response to

Plaintiffs’ accessibility plans can only be distinguished in one way from the myriad other

projects—including the construction of other garages or the full demolition of historic houses—

the OTTA has supported or quietly opposed. As is made clear in the repeated words of OTTA

Officers and Directors: they believe a family seeking accommodations for a family member with

a disability should live somewhere else.

                                   INJURY TO PLAINTIFFS

       77.     As a direct and proximate result of Defendant’s discriminatory practices described

above, Plaintiffs have suffered, and continue to suffer, irreparable loss and injury, including, but

not limited to, economic losses, injury to reputation, humiliation, emotional distress, loss of

housing opportunities, and the deprivation of their housing and civil rights.

       78.     The OTTA has attempted to mobilize hundreds of Plaintiffs’ neighbors against

them, resulting in repeated hostile actions taken toward Plaintiffs and their property. These acts



                                                 22
    Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 23 of 25 PageID #:23




have had an enormous psychological toll on the family, including feelings of danger, panic, and

dread. In particular, Mr. Deakin and Ms. Diehlmann worry about the long-term impact on Ava,

who has felt preyed upon by the adults in the OTTA.

       79.     Plaintiffs continue to maintain two properties while waiting for the renovations to

be completed, and the OTTA’s endless delays and opposition have already made housing

unavailable to the family for a full year. The OTTA has intentionally and willfully sent a

message to other individuals with disabilities: they are not welcome in the Old Town Triangle,

and the OTTA will bring to bear all of its considerable resources to oppose their presence.

       80.     Defendant or its agents knew that Ava had a disability, and acted intentionally and

willfully, with callous and reckless disregard for the statutorily protected rights of Plaintiffs,

entitling Plaintiffs to punitive damages.

       81.     Unless enjoined, Defendant or its agents will continue to engage in unlawful

discrimination, with the purpose and effect of preventing Plaintiffs from enjoying their fair

housing rights. Plaintiffs are now suffering, and will continue to suffer, irreparable injury from

Defendant’s discriminatory acts unless relief is provided by this Court.

                                       CAUSE OF ACTION

                                            COUNT ONE

                                Violation of the Fair Housing Act

       82.     Plaintiffs reallege and incorporate by reference all of the allegations set forth in

paragraphs 1 to 81 above.

       83.     Through its actions and those of its agents, as described herein, Defendant made

unavailable or denied a dwelling to Plaintiffs because of Ava’s disability in violation of 42

U.S.C. § 3604(f)(1).



                                                  23
     Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 24 of 25 PageID #:24




        84.    Through its actions and those of its agents, as described herein, Defendant

discriminated against Plaintiffs in the terms, conditions, and privileges of sale of a dwelling

because of Ava’s disability in violation of 42 U.S.C. § 3604(f)(2).

        85.    Through its actions and those of its agents, as described herein, Defendant made

repeated statements with respect to the sale or rental of a dwelling indicating a preference,

limitation, or discrimination based on handicap in violation of 42 U.S.C. § 3604(c).

        86.     Through its actions and those of its agents, as described herein, Defendant

engaged in coercion, intimidation, threats, or interference with Plaintiffs’ exercise or enjoyment

of their rights under 42 U.S.C. § 3617.

        87.     Defendant’s acts in violation of the Fair Housing Act statutes caused Plaintiffs’

injuries as detailed above.

        88.     Defendant’s actions were willful and/or taken in reckless disregard for the civil

rights of Plaintiffs.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that the Court grant the following relief:

                (1)     enter a declaratory judgment finding that the foregoing actions of

        Defendant violate the Fair Housing Act of 1968, as amended, 42 U.S.C. § 3601, et seq.,

                 (2)    enter a permanent injunction directing Defendant and its agents and

        employees to take all affirmative steps necessary to remedy the effects of the illegal,

        discriminatory conduct described herein and to prevent similar occurrences in the future;

                (3)     award compensatory damages to Plaintiffs in an amount to be determined

        by a jury that would fully compensate them for all damages that have been caused by the

        conduct of Defendant alleged herein;



                                                 24
     Case: 1:19-cv-08229 Document #: 1 Filed: 12/17/19 Page 25 of 25 PageID #:25




                 (4)    award punitive damages to Plaintiffs in an amount to be determined by a

         jury that would punish Defendant for the willful, wanton, and reckless conduct alleged

         herein and that would effectively deter similar conduct in the future;

                (5)     award Plaintiffs their reasonable attorney’s fees and costs; and

                (6)     order such other relief as this Court deems just and equitable.

                                  DEMAND FOR JURY TRIAL

    Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of all issues so triable as of

right.

Respectfully submitted,                                        Dated: December 17, 2019

 /s/ Michael Allen
 Michael Allen*
 Tahir Duckett*
 RELMAN, DANE & COLFAX PLLC
 1225 19th Street NW, Suite 600
 Washington, DC 20036
 Tel: (202) 728-1888
 Fax: (202) 728-0848
 mallen@relmanlaw.com
 tduckett@relmanlaw.com

 *pro hac vice application to be filed

 Kenneth M. Walden
 Mary Rosenberg
 Access Living of Metropolitan Chicago
 115 West Chicago Avenue
 Chicago, IL 60654
 Tel: 312-640-2136
 Fax: 312-640-2101
 TTY: 312-640-2102
 kwalden@accessliving.org
 mrosenberg@accessliving.org


Attorneys for Plaintiffs




                                                  25
